        Case 1:20-cv-10701-DPW Document 72 Filed 05/03/20 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



  MICHAEL MCCARTHY, et al.,

                 Plaintiffs,
                                                                CIVIL ACTION
                                 v.
                                                                NO. 1:20-cv-10701-DPW
  CHARLES D. BAKER, in his Official Capacity as
  Gover nor of the Commonwealth of Massachusetts, et
  al.,

                 Defendants.




  CEDRONE, LLC d/b/a SHAWSHEEN FIREARMS, et al.,

                 Plaintiffs,

                                 v.
                                                                CIVIL ACTION
  CHARLES DUANE BAKER, in his capacity as                       NO. 1:20-cv-40041-DPW
  GOVERNOR OF THE COMMONWEALTH OF
  MASSACHUSETTS, et al.,

                 Defendants.


                  DEFENDANTS’ MOTION FOR LEAVE TO FILE
              SUPPLEMENTAL DECLARATION OF MICHAELA DUNNE

       The Defendants seek leave to file a short Supplemental Declaration of Michaela Dunne,
Deputy Commissioner of the Massachusetts Department of Criminal Justice Information
Services (“DCJIS”). In support thereof, they state the following:

          1.! Ms. Dunne filed a sworn Declaration in this matter dated April 21, 2020 (“Dunne
              April 21 Decl.”), which was filed with Defendants’ Consolidated Opposition to
              Plaintiffs’ various motions for interlocutory injunctive relief on April 28 and 30,
              2020. See McCarthy Doc. No. 61-3; Cedrone Doc. No. 19-3.

          2.! As Deputy Commissioner of the Massachusetts Department of Criminal Justice
              Information Services (“DCJIS”), a division of the Executive Office of Public
Case 1:20-cv-10701-DPW Document 72 Filed 05/03/20 Page 2 of 4



    Safety and Security (“EOPSS”), Ms. Dunne supervises DCJIS’s record-keeping
    systems for gun licensing and gun transactions. Dunne April 21 Decl. ¶¶ 1-2.

 3.! In her declaration, Ms. Dunne averred that private sales of guns are permitted
     under the Governor’s Emergency Orders. Dunne April 21 Decl. ¶ 21.

 4.! In response, the plaintiffs have claimed, as a factual matter, that “[g]iven the
     current pandemic, it is highly unlikely that a buyer will be able to find a willing
     seller” in a private sale. Cedrone Plaintiffs’ Reply Brief, at 7 (Cedrone Doc. No.
     23); see also McCarthy Plaintiffs’ Reply Brief, at 3-4 (McCarthy Doc. No. 67).
     The Plaintiffs insist that “the possibility of completing a private sale inside
     Massachusetts is extremely remote under even the best of circumstances, which
     this certainly is not.” Cedrone Plaintiffs’ Reply Brief, at 7 (Cedrone Doc. No. 23).

 5.! If leave is granted, Ms. Dunne’s Supplemental Declaration would expand her
     previous testimony about private sales and quantify, based on state registration
     requirements, the number of private sales that have occurred since the Governor’s
     emergency orders went into effect. Ms. Dunne’s proposed Declaration is
     therefore relevant to whether the Governor’s orders effect a ban on gun sales and
     to whether individual Plaintiffs who do not already own guns are precluded, as a
     practical matter, from acquiring a gun for self-defense in the home.

 6.! In addition, Plaintiff gun sellers have represented to the Court that they are not
     presently conducting retail sales due to the Governor’s Orders and that they
     therefore cannot sell guns to the Plaintiffs. See, e.g., Affidavit of John Demalia
     ¶ 5 (Cedrone Doc. No. 5-1); Decl. of Toby Leary, ¶¶ 3, 5, 6, 9 (McCarthy Doc.
     No. 19). And in their Reply Briefs, the Plaintiff gun sellers continue to represent
     that their stores are closed. See McCarthy Plaintiffs’ Reply Brief, at 4 (McCarthy
     Doc. No. 67) (“The Closure of Firearms and Ammunition Retailers Hit the Core,
     not the Periphery, of the Right to Keep and Bear Arms”); Cedrone Plaintiffs’
     Reply Brief, at 14 (Cedrone Doc. No. 23) (characterizing “the closure mandated
     by the Order”).

 7.! If leave is granted, Ms. Dunne’s Supplemental Declaration would provide
     information from the state sales database about the number of transactions
     Plaintiff gun sellers have completed since the Governor’s Orders went into effect.
     These averments would therefore also be relevant to whether the Governor’s
     orders effect a complete ban on gun sales, to whether the Plaintiff gun sellers
     might in fact be conducting private or retail sales, and to whether the Plaintiff gun
     sellers are irreparably harmed by the Orders.

 8.! Ms. Dunne’s 10-paragraph declaration should be allowed either as a Supplement
     to Ms. Dunne’s prior statement, or as rebuttal to the factual matter contained in
     the Plaintiffs’ Reply briefs and Reply declarations, which were filed after the
     close of business on Thursday, April 30 and on Friday, May 1.




                                      -2-
        Case 1:20-cv-10701-DPW Document 72 Filed 05/03/20 Page 3 of 4



          9.! Ms. Dunne’s Supplemental Declaration will assist the Court in connection with
              the pending motions. A copy of Ms. Dunne’s Supplemental Declaration is
              attached as Exhibit 1.

          10.!This matter has proceeded on short deadlines and Plaintiffs’ reply filings were
              made after the close of business on Thursday, April 30 and on Friday, May 1,
              2020. The Defendants have acted expeditiously and do not seek to interpose the
              Supplemental Declaration for the purposes of delay.

                                                Respectfully submitted,

                                                MAURA HEALEY
                                                ATTORNEY GENERAL

                                                _/s/ Gary Klein____________________
                                                Gary Klein
                                                Special Assistant Attorney General
                                                One Ashburton Place
                                                Boston, Massachusetts 02108
                                                (617) 651-3650
                                                Gary.Klein@state.ma.us

                                                Julia Kobick
                                                Assistant Attorney General
                                                Office of the Massachusetts Attorney General
                                                One Ashburton Place
                                                Boston, Massachusetts 02108
                                                (617) 963-2559
                                                julia.kobick@mass.gov

Dated: May 3, 2020

                 CERTIFICATE PURSUANT TO LOCAL RULE 7.1(a)(2)

       I certify that I conferred with counsel for the plaintiffs, who represented that the plaintiffs

oppose this motion.


                                                _/s/ Gary Klein
                                                Gary Klein
                                                Special Assistant Attorney General




                                                 -3-
         Case 1:20-cv-10701-DPW Document 72 Filed 05/03/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on May 3, 2020.

                                                  /s/ Gary Klein
                                                  Gary Klein
                                                  Special Assistant Attorney General




                                                -4-
